Citation Nr: 1715293	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for back condition.

2. Entitlement for service connection for back condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which found that new and material evidence has not been received to reopen the previously denied claim for service connection for back condition.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement for service connection for back condition is
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran did not appeal the January 1984 rating decision that denied service connection for back condition; this rating decision became final. 

2. Evidence received since January 1984, relates to a previously unestablished element of the claim and raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 1984 rating decision that denied claims for service connection for back condition is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received, and the claim for service connection for back condition may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to reopening the claims for entitlement for service connection for back condition.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material 

In general, the RO's determination not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).  

 "New" evidence means evidence not previously submitted to the RO.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2016).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran previously filed a service connection claim for his back condition , which was denied by way of rating decision issued in January 1984.  At that time, the RO denied entitlement to service connection for lack of evidence to establish a current back disability.  Because the Veteran did not appeal the denial within one year, it became final. 

Since the last time the claim was before the RO, VA treatment records that document treatment for chronic back pain have been obtained.  In particular, treatment record from November 2011 shows that the Veteran's back pain was diagnosed as multilevel spondylosis.  This evidence is new as it was submitted after the RO's denial.  Furthermore, the evidence is material to the extent it shows that the Veteran has a back condition and the RO previously denied service connection for lack of a current disability.  

Therefore, in light of the low threshold for reopening claims noted above, the Board finds that new and material evidence has been received, and the Veteran's claim for entitlement to service connection for back condition is reopened.


ORDER

The claim for service connection for back disability is reopened; the appeal is granted to this extent only. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating entitlement for service connection  for back condition. 

Although the Veteran underwent a VA examination in December 1983, the examiner did not provide an opinion regarding the etiology of his back condition.  For service connection claims, VA is obliged to obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

In this case, treatment records in the file show diagnosis of multilevel spondylosis in November 2011.  The Veteran contends that he injured his back during his military service when lifting an escape hatch on a tank and he has been experiencing chronic pain ever since.  The Veteran's service treatment records are not available.  Where service records are unavailable, there is a heightened obligation to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992).  
Considering the heightened duty to assist, the Veteran's lay statement regarding his injury, and his current diagnosis, an adequate medical opinion is necessary before adjudicate this claim.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records from Augusta VA medical center from December 2015 to present. 

2. Thereafter, schedule the Veteran for VA examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is the Veteran's back condition at least as likely as not (50 percent or greater probability) etiologically related to his military service?  

The examiner's opinion should address the Veteran's lay statement regarding his in service injury and full explain the impact, if any, of the type of injury the Veteran reports on his current condition. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


